DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “LTE”, which is a trade name or a mark used in commerce, has been noted in this application (see at least page 4, line 4 and page 16, line 2).  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
On page 14, on line 1 thereof, it appears that “covey” should be  - - convey - -.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
a - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tsuchiya et al. JP 2010-192974 (Tsuchiya hereinafter) and the English language machine translation thereof provided by the Examiner.
Regarding claims 1, 2, 12 and 13, Fig. 10 of Tsuchiya, which is disclosed as the same as Fig. 2 with m=3 (see e.g. section [0051]), discloses a duplexer, comprising:  a duplexer package (see Fig. 11 and side view Fig. 5) having a transmit port Tx, an antenna port 1/ANT, and a receive port Rx and at least one package ground terminal which is the remainder in black of layer 3 in Fig. 11, which is similar to Fig. 7 (see e.g. the last 3 lines of section [0043] and section [0053]); a transmit filter 2 formed on a 
Regarding claims 3-5 and 14-16, Figs. 5 and 11 show that the duplexer further comprises: a circuit board 21 disposed within the duplexer package, wherein the coupled first and second inductors L12 and L23 are formed on the circuit board 21, the coupled first and second inductors comprise two parallel conductors L12 and L23 on a common conductor layer 1 spaced apart by space G, and the coupled first and second inductors each also comprise two overlapping parallel conductors L12 overlapping L12 and L23 overlapping L23 on respective different conductor layers 1 and 2.  In other words the coupled first and second inductors comprise all four conductors of L12 and L23 on layer 1 and L12 an L23 on layer 2 which “comprise” parallel conductors on a common conductor layer and parallel conductors on different conductor layers.
.

Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Iwaki et al. U.S. 8,378,760 (Iwaki hereinafter).
Fig. 22 of Iwaki shows an Example 3 of Embodiment 1 that is a duplexer comprising a duplexer package as shown in Figs. 18A-D or 23A-D, the duplexer package having a transmit port 33/TX, an antenna port 35/Ant, a receive port 34a, 34b/Rx1, Rx2, and at least one package ground terminal Gnd (see e.g. Figs. 18C and 23C and the grounds in Fig. 22); a transmit filter 31 on a chip 40 (Figs. 18A, 18D, 23A, 23D) disposed within the duplexer package; a receive filter 32 on a chip 50 disposed within the duplexer package; and coupled first and second inductors L33 and L31 respectively, the first inductor L33 connected to the transmit filter, and the second inductor L31 connected to the receive filter, wherein the coupled first and second inductors are configured to cancel, at least in part, RF signal leakage between the transmit filter and the receive filter by phase adjustment (see e.g. col. 9, lines 23-33) and thereby to improve isolation between the transmit port and the receive port over at least one of a portion of a transmit frequency band and a portion of a receive frequency band (ibid. where DI = differential isolation and SEI = single ended isolation, with Figs. 1-4 and col. 4, lines 39-46, and Figs. 4-8C with col. 5, lines 1-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsuchiya JP 2010-192974 in view of Omote U.S. 6,909,338 and Inoue et al. U.S. 7,479,846 (Inoue hereinafter)
Tsuchiya discloses the invention as discussed above, except that the first and second inductors are “formed on the circuit board” that is “disposed within the duplexer package” (see claims 3 and 14) as discussed regarding claims 3 and 14 above, rather than on “a common conductor layer” (see claims 10 and 19) or on “different conductor layers” (see claims 11 and 20) of “a common piezoelectric chip” on which the “transmit filter and the receive filter are disposed” (see claims 10, 11, 19 and 20).  It should be further noted that the inductors of Tsuchiya both “comprise two parallel conductors on a common conductor layer” as shown in Fig. 11 on layer 1, and “comprise two parallel conductors on different conductor layers” as shown in Fig. 11 on layers 1 and 2.
The Examiner Takes Official Notice that forming such inductors connected between parallel/shunt arm resonators and ground on a piezoelectric substrate with the resonators instead of on the mounting circuit board, would have been simply a well known art recognized alternative location for such inductors and has provided the 
	The Examiner also Takes Official Notice, and Inoue discloses and provides evidence, that it would have been well known in the art to provide both a transmit and receive filter on a common piezoelectric chip 51 (see e.g. Figs. 13 and 14) as a well known art recognized alternative to providing them on separate piezoelectric chips (see e.g. Figs. 10 and 15).  Inoue also provides a teaching that it would have been known to provide inductors on the common piezoelectric chip along with the transmit filter and receive filter (see Fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the duplexer of Tsuchiya (see Figs. 10 and 11) by having provided the transmit filter and the receive filter on a common piezoelectric chip as suggested by the exemplary teaching of Inoue (see Figs. 13-14 vs. Figs. 10 and 15), and to have provided the Tsuchiya first and second coupled inductors L12 and L23 on the piezoelectric substrate instead of the circuit board, as suggested by the Omote (see col. 10, lines 24-30) because such obvious modifications would have been extremely well known art recognized alternative locations for the filters and the inductors as explicitly suggested and evidence, respectively by Inoue and Omote, and because one of ordinary skill in the art would have routinely chosen the location based on filter specifications for each individual intended use such as amount of inductance required and duplexer available footprint (e.g. whether the duplexer would be required to be smaller in the length-width or height directions), etc.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or fairly suggest a duplexer comprising every one of the specifically recited combination of features, and particularly “coupled first and second inductors” (see e.g. claims 1 and 12, the last 4 lines thereof) that are located as recited and that perform the recited function (ibid.), and wherein “the first coupled inductor is connected between the transmit port and the input of the transmit filter, and the second coupled inductor is connected between the at least one package ground terminal and a first end of a capacitor, a second end of the capacitor connected to the output of the receive filter” (see claim 9 and the similar yet slightly differently worded claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Yamazaki et al. U.S. 2018/0337706 discloses a multiplexer 1A (see Figs. 1A & 2) that includes two duplexers for the B25 band and the B66 band (see Fig. 2) and that includes a B25 band duplexer having coupled first and second inductors 12 and 21, the first inductor 12 connected to the transmit filter 10, and the second inductor 21 connected to the receive filter 20, the coupled first and second inductors 12 and 21 being configured to cancel, at least in part, RF signal leakage between the transmit filter 
Sugaya et al. U.S. 2017/0077896 discloses a duplexer (see Fig. 8) including coupled first and second inductors L1a and L4, the first inductor L1a connected to a transmit filter 14 and the second inductor L4 connected to a receive filter 15 of the duplexer.
Maurer U.S. 2012/0194298 is provided as evidence of the known art recognized alternatives of providing coupling inductors CIE1 and CIE2 (see Fig. 1) as either parallel conductors CS1, CS2 (see Fig. 2) on a common conductor layer or as two overlapping parallel conductors (see Figs. 3a and 4) on different conductor layers.
Yamato U.S. 2005/0070332 discloses a duplexer (Fig. 1) in a duplexer package (Figs. 3-8) including a first inductor 7 connected to the transmit filter 3, a second inductor 8 connected to the receive filter 4 and the first and second inductors 7 and 8 are coupled by a coupling inductor 9 which improves isolation between the transmit and receive filters (see e.g. Table 1 and section [0064], the last 5 lines thereof).
Tsutsumi et al. U.S. 2011/0254639 discloses a duplexer (Fig. 11) having a transmit filter 10 and a receive filter 20 and a capacitor 40 between the transmit port Tx and the receive port Rx, but has only one inductor 42 and not coupled first and second inductors.
Matsuda et al. U.S. 2010/0244979 similarly shows a duplexer (Fig. 15) having a transmit filter 10 and receive filter 20, and a capacitor 42 connected between the transmit port Tx and receive port Rx, but has only one inductor 44 and not first and second coupled inductors.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/March 4, 2021                                                               Primary Examiner, Art Unit 2843